DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al.1
With regard to claim 1, Pang et al. teach at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor (see abstract, fig. 1-2: image processing necessarily involves the use of a computer system with memory and processor), result in operations comprising: training, based at least on a first training data, a machine learning model to perform a first task of puzzle solving, the first training data including a puzzle that is generated to include a first piece comprising a first portion of a first image having a first imaging modality and a second piece comprising a second portion of a second image having a second imaging modality, the puzzle being generated by at least shuffling a respective position of the first piece and the second piece in a third image including the first piece and the second piece, and the machine learning model being trained to generate a reconstruction of the third image by at least reassembling the first piece and the second piece in the puzzle (see abstract, fig. 1-2, § 3 ¶ 1-2: mixed modality jigsaw puzzle trained on first training data; photo p (read as first image modality), edge e (second image modality), shuffling the images and generating a cross-modality jigsaw x image comprises a first and second portion corresponding to the first modality and second modality images, jigsaw solver J(x) to reconstruct the shuffled jigsaw image by reassembling); tuning, based at least on a second training data, the machine learning model trained to perform the first task, the machine learning model being tuned to perform a second task of image analysis (see abstract, fig. 1-2, § 5: fin tuning downstream task); and performing the second task by at least applying the machine learning model trained on the first task and tuned on the second task (see abstract, fig. 1-2: down streamed task performed using machine learning trained model on first jigsaw task and tuned on downstream task).
With regard to claim 2, Pang et al. teach system of claim 1, wherein the third image comprises a ground-truth associated with the puzzle (see abstract, fig. 2: ground truth mixed modality jigsaw image x).
With regard to claim 4, Pang et al. teach system of claim 1, wherein the training of the machine learning model is self- supervised, and wherein the tuning of the machine learning model is supervised (see abstract, § 3 ¶ 1: self-supervised pre-training; § 4 ¶ 1: fine tuning by supervised learning).
With regard to claim 5, Pang et al. teach system of claim 1, wherein the second training data includes one or more labeled training samples (see fig. 2, § 5 ¶ 1: labelled training data set).
With regard to claim 6, Pang et al. teach system of claim 1, wherein the second task comprises an image segmentation task or a regression task (see § 2 ¶ 2, § 8: adapted for object detection, retrieval or recognition tasks).

With regard to claim 10, Pang et al. teach system of claim 1, wherein the first task comprises a proxy task, and wherein the second task comprises a downstream task (see abstract, fig. 1: first pre-training jigsaw puzzle and tuning downstream task).  

With regard to claims 11 and 20, see discussion of claim 1.  
With regard to claims 12, 14-16, see discussion of claims 2, 4-6, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al.
With regard to claim 3, Pang et al. teach minimizing a loss function (see eq. 2) but fail to explicitly teach system of claim 1, wherein the training of the machine learning model includes minimizing a mean squared error (MSE) between the third image and the reconstruction of the third image. However, Examiner takes Official Notice to the fact mean squared error is extremely well known in the art and would have been particularly obvious to incorporate by substitution of the loss function with the MSE yielding predictable and enhanced results. 
With regard to claim 7, Pang et al. does not teach system of claim 1, wherein the second task comprises a tumor segmentation task that includes differentiating between a tumor and a normal tissue depicted in one or more images. However, Examiner takes Official Notice to the fact that tumor segmentation tasks that includes differentiating between a tumor and a normal tissue depicted in one or more images have been well known in the art and would have obvious for one skilled in the art to apply the teachings of Pang et al. to segmentation tasks that includes differentiating between a tumor and normal tissue yielding predictable results. 
With regard to claim 8, Pang et al. does not explicitly teach system of claim 1, wherein the second task comprises a survival prediction task that includes determining, based at least on one or more images, a quantity of time a patient associated with the one or more images is expected to survive. However, Examiner takes Official Notice to the fact that a survival prediction task that includes determining, based at least on one or more images, a quantity of time a patient associated with the one or more images is expected to survive is well known in the art before the effective filng date. One skilled in the art would have found it obvious to apply the teachings of Pang et al. to survival prediction tasks yielding predictable results. 
With regard to claim 9, Pang et al. does not explicitly teach system of claim 1, wherein the first imaging modality and the second imaging modality comprise a different one of a radiography, a magnetic resonance imaging (MRI), a 25Via EFSDocket No.: 54874-562F01US/191021US01 Filing Date: September 2, 2020Customer No.: 64280 nuclear imaging, an ultrasound, an elastogrpahy, a photoacoustic imaging, a tomography, an echocardiography, a functional near-infrared spectroscopy, and a magnetic particle imaging. However, Examiner takes Official Notice to the fact that these medical imaging modalities are well known in the art before the effective filing date and that one skilled in the art would have found it obvious to apply the teachings of Pang et al. to medical images, yielding predictable results. 
With regard to claim 13, see claim 3.  
With regard to claims 17-19, see discussion of claims 7-9, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pang, Kaiyue, et al. "Solving mixed-modal jigsaw puzzle for fine-grained sketch-based image retrieval." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2020.